



Exhibit 10.51
ELEVENTH AMENDMENT TO OFFICE LEASE
1099 18th Street, Denver, Colorado
For valuable consideration, the receipt and adequacy of which are expressly
acknowledged, Landlord and Tenant (as defined below) agree as of the Effective
Date that:
1.Definitions. In this Eleventh Amendment, the following terms have the meaning
given:
(a)Effective Date: November 9, 2007.
(b)Landlord: Cumberland Office Park, LLC, a Georgia limited liability company.
(c)Tenant: Anadarko Petroleum Corporation, a Delaware corporation.
(d)Lease: Agreement of Lease, dated July 30, 2002, between Denver-Stellar
Associates Limited Partnership, a Delaware limited partnership ("DSA") and
Western Gas Resources, Inc. ("Original Tenant") ("Original Lease"), as amended
by:
(1)First Amendment to Lease, dated as of September 10, 2002, between DSA and
Original Tenant ("First Amendment");
(2)Second Amendment to Lease, dated as of July 23, 2004, between DSA and
Original Tenant ("Second Amendment");
(3)Third Amendment to Lease, dated as of November 1, 2004, between DSA and
Original Tenant ("Third Amendment");
(4)Fourth Amendment to Lease, dated as of December 31, 2004, between DSA and
Original Tenant ("Fourth Amendment");
(5)Fifth Amendment to Lease, dated as of April 20, 2005, between DSA and
Original Tenant ("Fifth Amendment");
(6)Sixth Amendment to Lease, dated as of May 18, 2005, between DSA and Original
Tenant ("Sixth Amendment");
(7)Seventh Amendment to Lease, dated as of June 15, 2005, between DSA and
Original Tenant ("Seventh Amendment");
(8)Eighth Amendment to Lease, dated as of November 15, 2005 ("Eighth
Amendment"), between Landlord, as successor-in-interest to DSA and Original
Tenant;
(9)Ninth Amendment between Landlord and Tenant, successor in interest to
Original Tenant, dated as of February 16, 2007 ("Ninth Amendment") adding the
Expansion Space (as defined below);
(10)Tenth Amendment dated September 11, 2007, between Landlord and Tenant
("Tenth Amendment"); and
(11)This Eleventh Amendment between Landlord and Tenant.
(e)Existing Space: Existing Space is comprised of approximately 103,263 rentable
square feet more particularly described in the Ninth Amendment and on the
Premises Schedule attached as Schedule 1 to the Eleventh Amendment (the
"Premises Schedule").
(f)Ninth Amendment Expansion Space: Expansion Space added pursuant to the Ninth
Amendment is comprised of the floors or portions thereof more particularly
described in the Ninth Amendment and on the Premises Schedule.


1

--------------------------------------------------------------------------------





(g)Tenth Amendment Expansion Space: Additional space added to the Premises and
more particularly described in the Tenth Amendment and on the Premises Schedule.
(h)Suites 400 : Approximately 16,506 rentable square feet being the entire
fourth floor of the Building as shown on Exhibit B-1 to this Eleventh Amendment.
(i)Suite 600: Approximately 4,539 rentable square feet on the sixteenth floor of
the Building as shown on Exhibit B-2 to this Eleventh Amendment.
(j)Building Address:    Granite Tower
1099 18th Street
Denver, CO 80202
(k)Extended Expiration Date: April 30, 2018.
(l)Scheduled Delivery Date of Suite 400: November 1, 2007, subject to the timely
vacation of the existing tenant and subject to Exhibit C of the Ninth Amendment.
(m)Scheduled Delivery Date of Suite 600: December 1, 2007, subject to the timely
vacation of the existing tenant and subject to Exhibit C of the Ninth Amendment.
(n)Delivery Date: The actual delivery date as determined pursuant to Exhibit C
to the Ninth Amendment for the space defined in subparagraph (h) and (i) above.
The Delivery Date for such space will be confirmed by a Delivery Date
Certificate substantially in the form of Exhibit D attached to the Ninth
Amendment.
(o)Capitalized Terms. Any capitalized term used in this Eleventh Amendment but
not defined in this Eleventh Amendment has the meaning set forth for such term
in the Ninth Amendment.
2.Controlling Lease Documents. Except as specifically set forth in paragraph 5
of the Ninth Amendment, as of the Effective Date, the term "Lease" shall mean
the Original Lease, the Ninth and Tenth Amendments, and this Eleventh Amendment.
The First through Eighth Amendments, inclusive, were terminated and replaced in
their entirety by the Ninth Amendment.
3.Suite 400. As of the Effective Date, Landlord leases to Tenant and Tenant
leases from Landlord Suite 400 in accordance with this Eleventh Amendment.
(a)Landlord will deliver Suite 400 to Tenant on or before the Scheduled Delivery
Date in the condition required pursuant to a Exhibit C of the Ninth Amendment.
Tenant acknowledges and agrees that the Scheduled Delivery Date for Suite 400
may be delayed if the existing tenant fails to timely vacate. Landlord shall use
commercially reasonable efforts to cause the existing tenant to vacate Suite 400
on a timely basis. In the event the existing tenant fails to vacate as of the
Scheduled Delivery Date, Landlord will credit the Tenant all rent received in
excess of Base Rent and Additional Rent under such existing tenant's lease as a
result of any holdover. The actual Delivery Date for Suite 400 will be
determined pursuant to Exhibit C to the Ninth Amendment and confirmed as
required herein. From and after the Delivery Date for Suite 400, all references
in the Lease to the term "Premises" shall include Suite 400.
(b)The Base Rent for Suite 400 is set forth an Schedule 2 herein. Rent will
commence for Suite 400 on the later of May l, 2008 or 90 days after the Actual
Delivery Date for Suite 400.
(c)Tenant will have the opportunity to inspect Suite 400 after the existing
tenant vacates the space and has removed any personal proper1y. Tenant agrees to
accept Suite 400 in its current "as-is" condition subject to Landlord's
obligation to provide the tenant finish allowance described in the next
sentence. The tenant finish allowance for Suite 400 will be $40,00 per square
foot
4.Suite 600. As of the Effective Date, Landlord lenses to Tenant and Tenant
leases from Landlord Suite 600 in accordance with this Eleventh Amendment:


2

--------------------------------------------------------------------------------





(a)Tenant acknowledges that Landlord will deliver Suite 600 to Tenant on or
before the Scheduled Delivery Date in the condition required pursuant to Exhibit
C of the Ninth Amendment. Tenant acknowledges and agrees that the Scheduled
Delivery Date for Suite 600 may be delayed if the existing tenant fails to
timely vacate. Landlord shall use commercially reasonable efforts to cause the
existing tenant to vacate Suite 600 on a timely basis. In the event the existing
tenant fails to vacate as of the Scheduled Delivery Date, Landlord will credit
to Tenant all rent received in excess of Base Rent and Additional Rent under
such existing tenant's lease as a result of any holdover. The actual Delivery
Date for Suite 600 will be determined pursuant to Exhibit C to the Ninth
Amendment and confirmed as required therein. From and after the Delivery Date of
Suite 600, all references in the Lease to the term "Premises" shall include
Suite 600.
(b)The Base Rent for Suite 600 is set forth on Schedule 2 hereto. Rent will
commence for Suite 600 on the later of May 1, 2008 or ninety (90) days after the
actual Delivery Date for Suite 600.
(c)Tenant will have the opportunity to inspect Suite 600 after the existing
tenant vacates the space and has removed any personal property. Tenant agrees to
accept Suite 600 in its current "as-is" condition subject to Landlord's
obligation to provide the tenant finish allowance described in the next
sentence. The tenant finish allowance for Suite 600 will be $12.36 per square
foot.
(d)Tenant authorizes Landlord to deduct from the tenant finish allowance
described above the sum of $10,000.00, to pay an early termination fee to the
existing tenant of Suite 600, which deduction shall be taken after the existing
tenant has vacated the space.
5.Tenant's Proportionate Share. In accordance with the Ninth Amendment Tenant's
Proportionate Share of the Premises will be calculated in accordance with
Section 4(a)(iv) of the Original Lease and amended as and when additional space
is added to the Premises and Base Rent commences for such additional space.
6.Parking. In accordance with the Ninth Amendment from January 1, 2008, through
the Term of the Lease, for all square footage in the Premises in excess of the
Original Premises square footage (81,189 rentable square feet), Tenant will have
the right, in accordance with Exhibit F to the Ninth Amendment, to lease 1.1
parking spaces in the Building Garage per 1,000 rentable square feet of the
Premises in excess of the Original Premises square footage, of which 10% of such
spaces may be reserved, at the rates set forth on such Exhibit F to the Ninth
Amendment as adjusted from time to time.
7.Termination Options. The termination options set forth in paragraph 15 of the
Ninth Amendment continue in full force and effect for the Premises as increased
by this Eleventh Amendment.
8.Broker. Each of Landlord and Tenant represents and warrants to the other that
neither bas dealt with any broker or agent in negotiating this Eleventh
Amendment except Frederick Ross Company (Landlord's broker) and Cushman &
Wakefield of Texas, Inc. (Tenant's broker) (collectively, the "Brokers").
Landlord will pay any commission owed to the Brokers pursuant to a separate
agreement. Each of Landlord and Tenant ,will indemnify and bold the other
harmless from all damages paid or incurred by the other resulting from any
claims asserted against such party by brokers or agents claiming through the
other party.
9.Reaffirmation of Lease Terms. Tenant and Landlord agree that the terms,
covenants, and conditions of the Lease shall remain and continue in full force
and effect as amended herein. Tenant confirms that Landlord is in compliance
with the Lease provisions and that Tenant does not have any defenses, claims or
offsets against Landlord as of the date hereof. As of the date hereof, Tenant
waives and releases Landlord and its agents and employees, from any and all
claims, demands, damages, actions, causes of action, or suits of any kind or
nature whatsoever, known or unknown, arising out of or in connection with the
Lease and/or the use or occupancy of the Premises prior to the date hereof.
Except as specifically modified in this Eleventh Amendment the Lease remains in
full force and effect. If there is any conflict between the terms and provisions
of this Eleventh Amendment and the terms and provisions of the Lease as amended
by the Ninth and Tenth Amendments, the terms and provisions of this Eleventh
Amendment shall govern,
10.Authority. Each of Landlord and Tenant represents and warrants to the other
that the person executing this Eleventh Amendment on behalf of such party is
duly authorized to do so. As of the Effective Date, Tenant represents and
warrants to Landlord that (a) there are no subleases, assignments, or other
agreements between Tenant and any third party concerning or affecting the Lease
or the Premises or any portion thereof; and (b) Tenant has not assigned,
conveyed, pledged, or granted any interest in the Lease or any portion of the
Premises to any person or entity.




3

--------------------------------------------------------------------------------





11.Miscellaneous Provisions.
(a)Governing Law. The governing law of this Eleventh Amendment and all
provisions hereunder shall be governed by and construed in accordance with the
laws of the State of Colorado.
(b)Complete Agreement. This Eleventh Amendment contains all agreements,
understandings and arrangements between the parties hereto with regard to the
matters described herein.
(c)Benefit. Subject to the limitations on Tenant's assignment and subleasing
provided in the Lease, this Eleventh Amendment shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.
(d)Amendment. This Eleventh Amendment may not be amended except in writing
signed by the parties hereto.
(e)Headings. The paragraph headings of this Eleventh Amendment are for reference
only and shall not be deemed to alter or affect the meaning of the terms hereof.
(f)Binding Effect. This Eleventh Amendment becomes effective only upon the
execution and delivery by Landlord and Tenant.
(g)Time. Time is of the essence hereof.
(h)Survival. All covenants, agreements, representations and warranties as set
forth in this Eleventh Amendment shall survive the termination of the Lease as
amended herein.
(i)Counterparts. This Eleventh Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
(j)Exhibits. The following schedule and exhibits are attached to and
incorporated in this Eleventh Amendment.
Schedule 1
Premises Schedule

Schedule 2
Monthly Base Rent

Exhibit B-1
Suite 400

Exhibit B-2
Suite 600


The undersigned have executed this Eleventh Amendment as of the Effective Date.
LANDLORD:
TENANT:
 
 
Cumberland Office Park, LLC,
a Georgia limited liability company
Anadarko Petroleum Corporation,
a Delaware corporation
 
 
By: GPI Tower, Ltd.,
a Texas corporation, its sole member
By: /s/ John A. Frere III
Name: John A. Frere III
Title: Manager, Real Estate & Facilities
 
By: SF Realty, Inc.,
a Texas corporation, its general partner
 
 
 
By: /s/ Stephanie T. Lawrence
Name: Stephanie T. Lawrence
Title: Vice President - Managing Director - Denver
 
 
 





4

--------------------------------------------------------------------------------






SCHEDULE 1-Premises Schedule (11/1/2007)

 
Category
Floor(s)
Suite#
Square
Footage
Base
Year
(after
1/1/08)
Tenant
Allowance


Schedule
Delivery
Date


Actual
Delivery
Date


Rent
Commencement
Date (after 1/1/08)
  
 
 
 
 
 
 
 
 
 
 
Existing Space *
 
 
 
 
 
 
 
 
 
through 8th Amendment
9-12
All of Floors 9,
10, 11 and 12
81,189


2008
$32.00
N/A
N/A
5/1/2008
 
through 8th Amendment
16
1600
21,080


2008
$32.00
N/A
N/A
5/1/2008
 
through 8th Amendment
20
2030
994


2008
$32.00
N/A
N/A
5/1/2008
 
Total Existing Space:
 
 
103,263


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expansion Space
 
 
 
 
 
 
 
 
 
9th Amendment
6
650
16,089


2008
$40.00
N/A
2/16/2007
5/1/2008
 
9th Amendment
13
1300 (all)
20,740


2008
$40.00
N/A
9/1/2007
5/1/2008
 
9th Amendment
14
1400 (all)
20,740


2008
$40.00
N/A
9/1/2007
5/1/2008
 
9th Amendment
15
1500 (all)
20,740


2008
$40.00
N/A
9/1/2007
5/1/2008
 
9th Amendment
17
1700 (all)
19,688


2008
$40.00
N/A
6/1/2007
5/1/2008
 
9th Amendment
18
182011840
6,048


2008
$40.00
N/A
9/1/2007
5/1/2008
 
9th Amendment
18
Remaining 18th
14,090


2008
$40.00
8/1/2008
TBD
**
 
10th Amendment
5
550
3,075


2008
$40.00
12/1/2007
TBD
5/1/2008 (est)**
 
10th Amendment
5
570
2,928


2008
$40.00
11/1/2007
TBD
5/1/2008 (est)**
 
10th Amendment
6
Core Space
380


2008
$40.00
N/A
9/1/2007
5/1/2008
 
10th Amendment
22
2200 (all)
21,154


2008
$40.00
12/1/2007
TBD
5/1/2008 (est)**
 
11th Amendment
4
400 (all)
16,506


2008
$40.00
12/1/2007
TBD
5/1/2008 (est)**
 
11th Amendment
6
Remaining 6th
4,539


2008
$10.98
12/1/2007
TBD
5/1/2008 (est)**
 
Total Expansion Space:
 
 
166,717


 
 
 
 
 



*
Prior to January l, 2008, the Existing Space Base Rent and Bose Year are set
forth in the Lease as amended through the 8th Amendment.

*
Commencing January 1, 2008, Base Rent and Base Year are reset as set forth on
this Schedule and Schedule 2. Rent commences ninety (90) days after the Delivery
Date for such space, but in no event earlier than May 1, 2008.











Schedule 1

--------------------------------------------------------------------------------






SCHEDULE 2

 
Granite Tower
 
Annual Base Rental Rate Commencing 1/1/2008*
 
Period
Existing Space:
13-18 Floors:
Total RSF:
103,263
102,046
205,309
4th Floor:
22nd Floor:
Total RSF:
16,506
21,154
37,660
6th Floor:
Suite 550:
Suite 570:
Total RSF
21,008
3,075
2,928
27,011
Total RSF:
269,980
  
From
To
 
 
 
 
 
01/01/08
04/30/08
abated
abated
abated
abated
 
05/01/08**
12/31/08
$374,860.02**
$83,950.42**
$53,459.27**
$512,269.70**
 
01/09/09
12/31/09
$379,308.38
$86,053.10
$54,787.31
$520,148.79
 
01/01/10
12/31/10
$383,927.83
$88,187.17
$56,160.37
$528,275.37
 
01/01/11
12/31/11
$437,650.35
$90,415.38
$57,578.45
$585,644.18
 
01/01/12
12/31/12
$448,600.17
$92,674.98
$59,019.04
$600,294.18
 
01/01/13
12/31/13
$459,721.07
$94,997.35
$60,482.13
$615,200.55
 
01/01/14
12/31/14
$471,355.25
$97,351.10
$61,990.25
$630,696.59
 
01/01/15
1:2/31/15
$482,989.42
$99,799.00
$63,543.38
$646,331.80
 
01/01/16
12/31/16
$495,136.87
$102,278.28
$65,141.53
$662,556.68
 
01/01/17
12/31/17
$507,455.41
$104,851.72
$66,762.19
$679,069.32
 
01/01/18
04/30/18
$520,116.13
$107,456.53
$68,427.87
$696,000.53

*
Prior to January 1, 2008, the Existing Space Base Rent and Base Year are set
forth in the Lease as amended through the 8th Amendment.

**
Commencing January 1, 2008, Base Rent and Base Year are reset as set forth on
Schedule 1. Rent commences ninety (90) days after the Delivery Date for such
space, but in no event earlier than May 1, 2008. This Schedule is the actual
product after the square footage multiplied by the applicable per square foot
rental rates.

(Note: Rentable Square Feet, as set forth above, may not yet have been delivered
(e.g. 14,090 square feet on ti1e 18th floor have a scheduled delivery date of
August 1, 2008).












Schedule 2

--------------------------------------------------------------------------------






kbsriiq42018ex1051pg1.jpg [kbsriiq42018ex1051pg1.jpg]




--------------------------------------------------------------------------------





kbsriiq42018ex1051pg2.jpg [kbsriiq42018ex1051pg2.jpg]


